Order, Supreme Court, New York County (Leland DeGrasse, J.), entered December 4, 2007, which granted defendant’s motion to strike plaintiffs jury demand and denied plaintiffs motion to compel supplemental disclosure pursuant to CPLR 3101 (h), unanimously modified, on the law, to direct a trial by jury of defendant’s counterclaims, and otherwise affirmed, without costs.
While the motion court correctly held that plaintiff waived her right to a jury trial by joining claims for legal and equitable relief arising out of the same transactions and occurrences (see Kaplan v Long Is. Univ., 116 AD2d 508 [1986]), we modify as above indicated since plaintiff is concededly entitled to a jury trial on defendant’s counterclaims, and the counterclaims are sufficiently intertwined with plaintiffs main claims, to make one trial of all causes of action appropriate (see Hudson View II Assoc. v Gooden, 222 AD2d 163, 169 [1996]). While plaintiff asserts that her expert cannot complete an updated analysis of her damages based on the data that defendant has provided for the 10-year period ending in 2005, by entering into two stipulations agreeing that discovery was complete and thereafter filing the note of issue and certificate of readiness, plaintiff waived any right she may have had to supplemental disclosure (cf. 22 NYCRR 202.21 [d]; see Think Pink, Inc. v Rim, Inc., 19 AD3d 331 [2005]; Green v Staten Is. Hosp., 221 AD2d 416 [1995]). We have considered plaintiff’s other arguments and find them unavailing. Concur—Lippman, P.J., Mazzarelli, Williams, Sweeny and Acosta, JJ.